Title: Abigail Adams to Thomas Boylston Adams, 20 June 1797
From: Adams, Abigail
To: Adams, Thomas Boylston


        
          my Dear Thomas
          Philadelphia June 20th 1797
        
        Your Friend Quincy is married, truly married and to a Nyork Lady, by the Name of Morten, without Beauty and without Money, but amply compensated by the accomplishments of her mind and the Virtues of her Heart, as I am informd, for I have not the pleasure of knowing her. Having told you this peice of News, I shall proceed and would acknowledge the date of your last Letter to me, but I undesigndly left it, with some others at Quincy. that it was a good one I know, because no other comes from your pen. your Last letter to your Father is dated the 17th of March; I have an opportunity of communicating them to some of our Friends here in Congress; the information which both your Brothers and your Letters contain, is So accurate that great dependance is placed upon them; We are not a little anxious to receive Letters of a more recent date, especially when our situation becomes daily more critical, by the Hostile conduct of France. Much conquest has made them Mad, as Festus said to Paul with respect to learning. if Peace depend upon our Government, it will be preserved. there is but one wish, it is, to avoid War—if it can be done without Prostrating our National honour, or sacrificing our independance.
        Congress are in session. the speech of the President and the answers of the two Houses I would inclose to you, but presume you will have them before this reaches you, as well as two Bills which have passt both Houses, one for the prevention of Arms and Amminition being exported, and an other to prevent citizens of the united states Privateering against any of the powers
        
        The People at large are thinking right, and I hope will act so. there is said to exist in Congress a much greater diversity of opinion, than is to be found without the Walls of that House
        I inclose to you Govenour sumners speech that you may learn the Temper of Massachusetts.
        This state you know is always a Dead Weight. the interest of the union is swallowd up in local interests. such a mass, but I forbear.
        
          [“]Ye powers divine
          Who mark the movements of this nether world
          And bring them to account! Crush Crush those vipers.
          Who singled out by the community
          To Guard their Rights, shall for a Grasp of ore
          or Paltry office sell them to the foe”
        
        I hope we shall be more fortunate in our future embassys to France than we have been in some of the former appointments; the three Gentlemen who are now united, will do every thing proper to accommodate the difference which subsist between us— there will not be wanting however persons on this side the water, to represent the Envoys as Enemical to France. nothing can be more false, but of that party. no Man would have pleased them but a voilent Democrat.
        Mr Murray will be arrived I trust before this will reach you. you will proceed to England on your way Home. your Brothers new destination will I hope be as agreable to him, as Lisbon, but his own pleasure will never be his object if incompatable with the service of his Country; I hope he will Marry that he may have a companion, or I fancy he will be more unwilling to part with you, and we want you here very much.
        Your Friend mr Bourn brought me the Watch safe. it is a very good one—
        I shall write you again soon as there are several opportunities from this place.
        I am my Dear son / Your ever affectionate / Mother
        
          Abigail Adams
        
      